Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00416-CR

                                     Shelby David ALVAREZ,
                                             Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR8598
                              Honorable Ernie Glenn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 31, 2013

DISMISSED FOR LACK OF JURISDICTION

           On August 7, 2012, Shelby David Alvarez was placed on deferred adjudication community

supervision in accordance with his plea-bargain agreement. On May 23, 2013, the terms of his

conditions of community supervision were amended. Alvarez has now filed a notice of appeal with

respect to this May 23, 2013, order. However, modification of the “terms of deferred adjudication,

like appeals from the modification of terms of probation, are not authorized by the legislature.”

Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). “If anything, the

decision to modify the appellant’s deferred adjudication instead of proceeding with adjudication
                                                                                      04-13-00416-CR


was part of the decision whether to proceed with an adjudication of guilt, for which appeal is

expressly forbidden.” Id. Thus, it appears that we have no jurisdiction over this appeal.

       We therefore ordered Alvarez to show cause why this appeal should not be dismissed for

lack of jurisdiction. His lawyer has filed a written response agreeing that we lack jurisdiction over

this appeal. This appeal is therefore dismissed for lack of jurisdiction.


                                                   PER CURIAM


Do not publish




                                                 -2-